Citation Nr: 1301773	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-47 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis, and, if so, whether service connection for a right lower extremity vascular or venous disorder is warranted.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that the Veteran submitted additional evidence relevant to his claims for service connection for bilateral hearing loss and tinnitus in September 2012 without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  However, as such claims are granted herein, there is no prejudice to him in considering the new evidence and rendering a decision on such issues at this time.   

The issues of entitlement to service connection for a right lower extremity vascular/venous disorder is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in March 1993, the RO denied service connection for varicose veins of the right lower extremity with stasis dermatitis.

2.  Evidence added to the record since the final March 1993 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for varicose veins of the right lower extremity with stasis dermatitis.

3.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service.

4.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied the Veteran's claim of entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis is final.  38 U.S.C.A. § 7105(c)  (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992) [(2012)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for service connection for varicose veins of the right lower extremity with stasis dermatitis, and grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  However, consideration of the merits of the Veteran's claim for service connection for service connection for a right lower extremity vascular/venous disorder is deferred pending additional development consistent with the VCAA.

I.  Basic Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II.  Claim to Reopen

By way of background, the Board notes that entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis was denied in a March 1993 rating decision.  At that time, the evidentiary record contained the Veteran's service treatment records (STRs), which did not reveal any complaints, treatment, or findings related to varicose veins, stasis dermatitis, or any other vascular or venous disability affecting the right lower extremity.  The evidentiary record also contained post-service medical evidence which showed that the Veteran was treated for vascular and venous problems after service, which were variously identified as stasis dermatitis in the right lower leg, chronic venous insufficiency, varicose veins, and stasis dermatitis with atrophe blanche.  See post-service treatment records dated January 1990, April 1992, and May 1992.  While there was evidence of a right lower extremity vascular/venous condition that was manifested after service, the RO denied the Veteran's claim on the basis that the evidence did not show that his right lower extremity vascular/venous condition was incurred in or aggravated during active service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In March 1993, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until July 2008, when VA received his application to reopen such claim.  Therefore, the March 1993 rating decision is final. 38 U.S.C.A. § 7105(c)  (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for varicose veins of the right lower extremity with stasis dermatitis was received prior to the expiration of the appeal period stemming from the March 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In reaching this determination, the Board notes that the Veteran filed a claim seeking entitlement to nonservice-connected pension following the March 1993 rating decision and, in support of his claim, the Veteran submitted statements from a medical professional which stated that he was unable to work due to his stasis dermatitis  and atrophe blanche disabilities.  See statements from Dr. R.F. dated January and July 1993.  However, these statements cannot be reasonably construed as evidence submitted in support of his previously denied claim of service connection for varicose veins of the right lower extremity with stasis dermatitis, as they did not address service incurrence or whether the current disabilities were related to his military service, i.e., the basis for the prior final denial.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The current appeal arises from a claim to reopen submitted by the Veteran in July 2008.  In support of his claim, the Veteran has identified and submitted VA and private treatment records which show continued treatment for atrophe blanche, stasis dermatitis, and other vascular problems.  See VA outpatient treatment records dated from 2005 to 2012; private treatment records from Dr. R.F. dated from 1992 to 2010.  

In addition to the foregoing, review of the record reveals that, since the final March 1993 rating decision, additional evidence has been associated with the claims file that relates to the Veteran's varicose veins of the right lower extremity with stasis dermatitis.  In this regard, evidence associated with the claims file in February 2001 (in conjunction with another claim) contains treatment records which show that the Veteran's diagnosis of atrophe blanche is associated with and/or secondary to his diagnosis of stasis dermatitis.  See private treatment records dated May 1992 and November 1994.  In addition, in August 2000, the Veteran's treating physician, Dr. R.F., submitted a statement wherein he stated that, based on review of the Veteran's service treatment records, it is at least possible that the Veteran's atrophe blanche was aggravated and made worse by prolonged standing during his military and civilian career.  See August 2000 statement from Dr. R.F.  

At the time of the last final decision, there was no evidence showing that the Veteran had a right lower extremity vascular/venous disorder, to include varicose veins of the right lower extremity with stasis dermatitis, that was incurred or caused by military service.  However, since the March 1993 rating decision, the Veteran has provided competent medical evidence showing that he has a right lower extremity vascular/venous disorder, variously identified as stasis dermatitis and atrophe blanche, which may possibly be related to his military service.  

In determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the evidence submitted since the March 1993 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for varicose veins of the right lower extremity with stasis dermatitis, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis is reopened.  See 38 U.S.C.A. § 5108.  

II.  Service Connection Claims

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He has asserted that his current hearing loss and tinnitus disabilities were incurred as a result of the acoustic trauma to which he was exposed during service.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran's service treatment records are negative for any complaints of tinnitus.  Likewise, such reflect that the Veteran's hearing was normal until March 1970.  At such time, an audiogram conducted during his reenlistment revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
5
X
25
Left Ear
5
10
15
X
10

Sensory neural hearing loss was diagnosed and the Veteran was placed on a profile indicating that he was not to be given an assignment involving habitual or frequent exposure to loud noises or firing of weapons.  At the Veteran's retirement examination in February 1973, an audiogram revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
10
/
0
Left Ear
15
10
10
/
15

Furthermore, the Veteran is competent to report his in-service noise exposure to gunfire artillery explosives consistent with his combat service.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this regard, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b).  In the instant case, the Veteran has been awarded the Combat Infantryman Badge for his service in Vietnam from December 1965 to December 1966.  Therefore, as such noise exposure is consistent with the Veteran's combat service, the Board finds that he was exposed to acoustic trauma during service. 

Post-service, the Veteran was afforded a VA examination in December 2008 to determine if the Veteran has a current hearing loss or tinnitus disability that is likely related to his military service.  At that examination, the Veteran reported having hearing loss and tinnitus.  He also reported his military noise exposure from gunfire and artillery, as well as his post-service noise exposure from high level noise in a machine shop.  Audiological testing revealed normal hearing in each frequency tested on audiogram and normal speech recognition scores in both ears.  The December 2008 VA examiner noted the Veteran's report of experiencing intermittent tinnitus, but he opined that the Veteran's in-service noise exposure is less likely as not the etiology of the current tinnitus, as he noted the Veteran's report that his tinnitus had its onset about two years prior.  See December 2008 VA examination report.  

Since the December 2008 VA examination, the Veteran has submitted other evidence in support of his claims.  The Veteran submitted a copy of an audiogram conducted in July 2009, which was not interpreted by the examining audiologist, Dr. J.K., but appears to show bilateral hearing loss in the 1000 Hertz frequency, with a speech recognition score of 92 percent in the right ear.  In an associated record, Dr. J.K. noted the Veteran's exposure to weapons fire in service for many years and provided a diagnostic impression of "probable" sensorineural hearing loss with secondary tinnitus.  

Based upon the July 2009 audiogram, Dr. J.L. submitted a statement which also noted the Veteran's military noise exposure and ultimately opined that the Veteran has binaural sensorineural hearing loss that is "probably related" to aging factors as well as loud noise exposure related to his military service.  See July 2009 statement from Dr. J.L.  In November 2010, Dr. J.L. submitted a similar written statement wherein he noted that he reviewed the Veteran's military documents when he served in Vietnam and his current medical condition from the July 2009 audiogram and, based upon this review, he opined that the Veteran has binaural sensorineural hearing loss most likely caused by loud noise exposure during military service.  

In July 2012, Dr. J.K. submitted an audiogram which shows bilateral hearing loss, as the auditory thresholds of more than 40 decibels in each frequency tested in each ear.  See 38 C.F.R. § 3.385.  Dr. J.K. stated that he reviewed the Veteran's military records and noted that he was exposed to heavy equipment and weapons fire.  Dr. J.K. noted that the current audiogram showed a progressive hearing loss compared to the last audiogram conducted two years prior and he ultimately opined that the Veteran's hearing loss and tinnitus are most likely related to his loud noise exposure while in the military service.  See July 2012 treatment record from Dr. J.K.  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss consistent with 38 C.F.R. § 3.385.  In this regard, while his hearing was normal for VA purposes at the December 2008 VA examination, subsequent private audiograms show a diagnosis of bilateral sensorineural hearing loss that comports with VA regulations.  Additionally, tinnitus has been diagnosed by the December 2008 VA examiner and private care providers.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service, to include his acknowledged in-service noise exposure.  In this regard, the Board finds that the evidence is in relative equipoise and, as such, will resolve all doubt in favor of the Veteran and find that bilateral hearing loss and tinnitus are etiologically related to noise exposure during active military service.

Specifically, while the December 2008 VA examiner found that in-service noise exposure is less likely as not the etiology of the current tinnitus and Dr. J.L.'s July 2009 statement is speculative in nature, Drs. J.L. and J.K. reviewed the Veteran's military records, which denote sensorineural hearing loss in March 1970 and combat service in Vietnam, and offered definitive opinions relating the Veteran' bilateral hearing loss and tinnitus to such service.  Specifically, Dr. J.L. indicated in November 2010 that he had reviewed the Veteran's military documents when he served in Vietnam and his current medical condition from the July 2009 audiogram and, based upon this review, he opined that the Veteran has binaural sensorineural hearing loss most likely caused by loud noise exposure during military service.  Furthermore, in July 2012, Dr. J.K. reviewed the Veteran's military records and noted that he was exposed to heavy equipment and weapons fire.  Dr. J.K. noted that the current audiogram showed a progressive hearing loss compared to the last audiogram conducted two years prior and he ultimately opined that the Veteran's hearing loss and tinnitus are most likely related to his loud noise exposure while in the military service.  

Therefore, in light of the Veteran's service treatment records demonstrating sensorineural hearing loss in March 1970, in-service noise exposure consistent with his combat service, and the most recent opinions offered by Drs. J.L. and J.K., the Board resolves all doubt in his favor and finds that bilateral hearing loss and tinnitus are related to his in-service noise exposure.  Therefore, service connection for such disabilities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for varicose veins of the right lower extremity with stasis dermatitis is reopened, and the Veteran's claim is granted to that extent only.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


REMAND

Relevant to the reopened claim of entitlement to service connection for a right lower extremity vascular or venous disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

At the outset, the Board notes the Veteran has consistently argued that he received treatment for a varicose vein condition while on active duty.  He has asserted that such treatment should be reflected in records from the Moncrieff Army Hospital at Fort Jackson and Eisenhower Military Hospital at Fort Gordon.  See statements from the Veteran dated November 2010, July 2012, and September 2012.  

The Board has carefully reviewed the service treatment records (STRs), which contain various records documenting treatment for various disabilities at Fort Jackson in 1953, 1965, 1972, and 1973, and Fort Gordon from 1961 to 1963.  However, the STRs do not contain any complaints, treatment, or findings related to a right lower extremity vascular/venous disability.  As such, while on remand, the AOJ should request any outstanding service treatment records from any appropriate source, to include the National Personnel Records Center, for treatment pertaining to the Veteran at Moncrieff Army Hospital at Fort Jackson and Eisenhower Military Hospital at Fort Gordon as clinical records are housed under the facility name as opposed to the Veteran's name. 

Additionally, as noted, the Veteran has submitted a statement from Dr. R.F., which states that it is possible that the Veteran's atrophe blanche was aggravated and made worse by prolonged standing during his military and civilian career.  See August 2000 statement from Dr. R.F.  While Dr. R.F's August 2000 statement is competent medical evidence, his statement is no more than speculative and, thus, insufficient to support the grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Nevertheless, the Board finds that the August 2000 statement from Dr. R.F. triggers VA's duty to assist in providing the claimant with a VA examination, as his opinion indicates that the Veteran's current right lower extremity vascular/venous disorder may be associated with service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should request any outstanding service treatment records from any appropriate source, to include the National Personnel Records Center, for treatment pertaining to the Veteran at Moncrieff Army Hospital at Fort Jackson and Eisenhower Military Hospital at Fort Gordon. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the likely etiology of his current right lower extremity vascular/venous disorder.  All indicated tests and studies must be completed in conjunction with this examination.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

A diagnosis of any current right lower extremity vascular/venous disorder should be rendered and reconciled with the other vascular and venous disorders reflected in the record.  

After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current right lower extremity vascular/venous disorder is related to his the result of his military service, to include the prolonged standing during his military career. 

In offering any opinion, the examiner must consider Dr. R.F.'s August 2000 opinion, and the lay statements of record regarding the incurrence of the Veteran's right lower extremity vascular/venous disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


